[Cite as RR Food Mart, Inc. v. Davis, 2020-Ohio-1267.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 RR FOOD MART, INC.                                      JUDGES:
                                                         Hon. William B. Hoffman, P.J
         Plaintiff-Appellee and                          Hon. W. Scott Gwin, J.
         Cross-Appellant                                 Hon. Earle E. Wise, J.
 -vs-
                                                         Case No. 2019CA00124
 MARK DAVIS, et al.

        Defendant-Appellants and                         O P I N IO N
        Cross-Appellees




 CHARACTER OF PROCEEDINGS:                               Appeal from the Canton Municipal Court,
                                                         Case No. 2019CVF2135


 JUDGMENT:                                               Affirmed

 DATE OF JUDGMENT ENTRY:                                 March 30, 2020


 APPEARANCES:


 For Plaintiff-Appellee/Cross-Appellant                  For Defendants-Appellants/Cross-
                                                         Appellees
 E.K. WRIGHT                                             BRENT A. BARNES
 134 Fourth Street, SW                                   Geiger Teeple Robinson & McElwee,
 P.O. Box 711                                            PLLC
 New Philadelphia, Ohio 44663                            1844 West State Street, Suite A
                                                         Alliance, Ohio 44601
Stark County, Case No. 2019CA00124                                                     2


Hoffman, P.J.
      {¶1}   Defendants-appellants/cross-appellees Mark Davis, et al. appeal the July

8, 2019 Judgment Entry entered by the Canton Municipal Court, which granted judgment

in favor of plaintiff-appellee/cross-appellant RR Food Mart, Inc. (“RR Food Mart”)

                          STATEMENT OF THE FACTS AND CASE

      {¶2}   RR Food Mart, an Ohio Corporation, owned a gas station/retail convenience

store located at 13066 Cleveland Avenue, Uniontown, Stark County, Ohio (“the

Business”). Rajinder K. Bhau was its principal. Appellant Mark Davis is the president of

Appellant Zoom Green, LLC (“Zoom Green”), an Ohio limited liability company. Davis

was interested in purchasing a business and found an on-line listing for the Business

while researching possibilities. Davis contacted the business broker who put him in touch

with Bhau. Thereafter, RR Food Mart and Zoom Green entered into negotiations and

Zoom Green ultimately purchased the Business.

      {¶3}   On April 10, 2019, RR Food Mart filed a Complaint in the Canton Municipal

Court, seeking $15,000, the unpaid portion of the purchase price of the Business, plus

10% interest as well as collection and attorney fees. Zoom Green filed an Answer and

Counterclaim on May 10, 2019. The Counterclaim sought $3,853.66, which represented

cigarette rebate amounts allegedly due to Zoom Green pursuant to the Purchase

Agreement (“the Agreement”).

      {¶4}   The matter proceeded to trial before the court on June 24, 2019. The

following evidence was presented at trial.

      {¶5}   On February 13, 2018, the parties executed the Agreement. Davis prepared

the Agreement by modifying a previous purchase agreement provided to him by the

business broker. Bhau signed the Agreement on behalf of RR Food Mart as well as
Stark County, Case No. 2019CA00124                                                      3


individually; Davis signed the Agreement on behalf of Zoom Green as well as individually.

The agreed upon purchase price was $155,000.00 plus the wholesale value of the

inventory as of the date of closing. RR Food Mart received $150,000.00 at closing.

Pursuant to the terms of the Agreement, Zoom Green and Davis executed a Promissory

Note (“the Note”) in the amount of $50,000.00, which reflected the $5,000.00 remaining

balance owed on the purchase price, plus $45,000.00, the initial estimate of the wholesale

value of the inventory.

       {¶6}   On the evening of February 13, 2018, the parties met at the Business. Bhau

testified he and Davis conducted an inventory at that time. Bhau stated the wholesale

inventory value was over $45,000.00, but both parties agreed to $45,000.00 as the

wholesale value as that figure was provided for in the Note. Davis disagreed, explaining

the meeting on the evening of February 13, 2018, was a walk through and “there was no

way to come up with a value of inventory from that.” Tr. at 59. Davis maintained he never

agreed to $45,000.00 as the wholesale value of the inventory.

       {¶7}   Prior to February 13, 2018, Davis arranged for Angie’s Inventory Service to

conduct an inventory on the Business. The inventory was conducted by Angela Shoup

on February 14, 2018. Shoup determined the retail value of the inventory to be

$42,417.37, and, using industry standards, calculated the wholesale value of the

inventory at $35,273.58. Shoup testified Davis was present while she conducted the

inventory, Shoup noted Bhau “was there at some point in time, but I don’t know if it was

in the beginning, the end. I know I seen him that day though.” Tr. at 16. Bhau stated he

arrived at the Business towards the end of the inventory. Davis stated Bhau received a
Stark County, Case No. 2019CA00124                                                    4


copy of Shoup’s inventory. Bhau claimed he was not advised in advance of the inventory

and never agreed to any modification of the terms of the Agreement.

       {¶8}   Using Shoup’s retail value of the inventory, Davis applied the percentage

reduction formula set forth in the Agreement and calculated the wholesale value of the

inventory as $31,967.28. Zoom Green made five amortized payments on the Note,

totaling $36,146.34, which represented the $5,000.00 remaining balance on the purchase

price plus the $31,967.28 for the inventory.

       {¶9}   The trial court took the matter under advisement. Via Judgment Entry filed

July 8, 2019, the trial court granted judgment in favor of RR Food Mart in the amount of

$13,853.66 plus interest. The trial court dismissed Davis and Zoom Green’s counterclaim

in its entirety and ordered Appellants to pay all court costs.

       {¶10} It is from this judgment entry Appellants appeal, raising the following

assignments of error:



              I. THE TRIAL COURT ERRED AS A MATTER OF LAW BY ITS

       INTERPRETATION OF THE PURCHASE AGREEMENT THAT IS

       CONTRARY TO EXPRESS WRITTEN TERMS OF THE PARTIES [SIC]

       AGREEMENT.

              II. THE TRIAL COURT ERRED TO THE PREJUDICE OF THE

       DEFENDANTS-APPELLANTS AS THE PREPONDERANCE OF THE

       EVIDENCE DEMONSTRATED THAT THE WHOLESALE VALUE OF THE

       INVENTORY WAS $31,967.28 AND DEFENDANTS-APPELLANTS WERE
Stark County, Case No. 2019CA00124                                                         5


       ENTITLED TO AN ADJUSTMENT ON THE PROMISSORY NOTE AND A

       FINDING THAT IT WAS PAID IN FULL.



       {¶11} RR Food Mart cross-appeals, assigning as error:



              THE TRIAL COURT ERRED BY ITS FAILURE TO GRANT

       JUDGMENT AGAINST DEFENDANT MARK DAVIS INDIVIDUALLY AS A

       PERSONAL GUARANTOR OF THE WARRANTIES AND AGREEMENT

       OF BUYER CONTAINED IN THE CONTRACT OF THE PARTIES.



                                                I, II

       {¶12} For ease of discussion, we shall address Davis and Zoom Green’s two

assignments of error together. In the first assignment of error, Appellants contend the

trial court erred as it interpreted the Agreement in a manner contrary to the Agreement’s

express written terms. In the second assignment of error, Appellants argue the trial court

erred in failing to find (1) the wholesale value of the inventory to be $31,967.28, (2)

Appellants were entitled to an adjustment on the Note, and (3) the Note was paid in full.

       {¶13} In the case of contracts and other written instruments, the construction of

the writing is a matter of law which we review de novo. See, Martin v. Lake Mohawk

Property Owner's Ass'n., 5th Dist. No. 04 CA 815, 2005-Ohio-7062, ¶ 23, citing Long

Beach Assn., Inc. v. Jones, 82 Ohio St.3d 574, 576, 697 N.E.2d 208 (1998). “A court must

interpret a contract so the intent of the parties may be ascertained and given effect.” Natl.

City Bank v. Concorde Controls, Inc., 11th Dist. Lake No. 2001-L-113, 2002-Ohio-6578,
Stark County, Case No. 2019CA00124                                                                            6


¶24 (citation omitted). “When a court is construing the meaning of a contract, the intent

of the parties to a contract is presumed to reside in the language they chose to employ in

the agreement.” Id.

        {¶14} Section 2 of the Agreement, “Purchase Price”, provides:



                 The price to be paid by Buyer to Seller for the Business Assets

        described herein shall be One Hundred Fifty-Five Thousand and 00/100

        Dollars ($155,000.00) (hereinafter referred to as the “Purchase Price”) plus

        the wholesale value of the inventory as of date of closing, as determined in

        accordance with Section 2(b) below.

                 **

                 The parties shall cooperate in the orderly determination of the

        inventory value (“Inventory Valuation”) on, before, or within 24 hours of the

        Initial Transaction Closing1 using purchase records and price lists in Seller’s

        possession. Buyer shall have the right, at its reasonable discretion, to

        refuse to purchase any inventory that Buyer deems undesirable or

        unsellable, and nothing herein shall obligate Buyer to purchase any such

        inventory. The Inventory Valuation shall be based on the following criteria:

                 (i) Cigarettes will be valued based on their wholesale cost plus

        rebates;




1 The Initial Transaction Closing was the first step in the Transaction Closing “at which time the parties shall
execute the Purchase Agreement and the aforementioned Management Agreement, make all required and
[sic] payments at which time the Buyer will take over operation of the Business Assets and Seller shall
deliver to Buyer a Warranty Bill of Sale.” Section 3 of the Agreement, “Transaction Closing”.
Stark County, Case No. 2019CA00124                                                   7


            (ii) All other items at actual wholesale cost. Item costs deemed too

     burdensome to determine shall be calculated via the following: Beer at retail

     less 25%, Wine retail less 40%, Soda, Chips, and other sellable

     merchandise will be valued at their retail sales price less 50%. (Emphasis

     added).



     {¶15} Section 4 of the Agreement, “Purchase Price Payment”, reads:



            Upon acceptance of this purchase contract by both parties, Buyer

     would have deposited the sum of $25,000.00 with Sellers agent, Realty

     Commerce Group. Said deposit shall be applied to the Purchase Price at

     the Initial Transaction Closing, and in the event the transaction does not

     close, for any reason other than a breach of this Agreement on the part of

     Buyer, said earnest money deposit shall be refunded to Buyer.

            At the Initial Transaction Closing between Buyer and Seller, on or

     before the 14th day of February, 2018, the Buyer shall pay Seller the amount

     of One Hundred Twenty-Five Thousand and 00/100 Dollars ($125,000.00).

            Buyer to execute and deliver to Seller a promissory note for the

     remaining Five Thousand and 00/100 Dollars ($5,000.00) of the purchase

     price plus the amount of the wholesale value of the inventory (initially

     estimated at $45,000.00) amortized for 5 months, with first payment due on

     the 15th day of April, 2018.
Stark County, Case No. 2019CA00124                                                         8


       {¶16} The evidence presented at trial established Bhau and Davis met at the

Business on the evening of February 13, 2018, after the Agreement and the Note had

been executed. Bhau stated he and Davis conducted an inventory at that time. Davis

disagreed, explaining the meeting was merely a walk through and “there was no way to

come up with a value of inventory from that.” Tr. at 59. Bhau indicated the wholesale

inventory value was over $45,000.00, but the parties agreed to $45,000.00 as the

wholesale value as that figure was provided for in the Note. Davis maintained he never

agreed to $45,000.00 as the wholesale value of the inventory. Davis arranged for Angie’s

Inventory Service to conduct an independent inventory on February 14, 2018. Davis

asserted he and Bhau met Shoup at the Business on February 14, 2018. Bhau testified

he was not advised of the inventory and only became aware of such when he arrived at

the Business later in the day to discuss the lottery with Davis and saw Angela Shoup.

       {¶17} In its July 8, 2019 Judgment Entry, the trial court stated it had “not been

convinced by a preponderance of the evidence that the parties agreed to any modification

of the terms of the written purchase agreement and the written promissory note.” July 8,

2019 Judgment Entry at 2-3. After reviewing the entire record in this matter including

reading the complete transcript, we agree.         Neither the Agreement nor the Note

contemplated a change in the $45,000.00 wholesale value of the inventory or for

subsequent inventories to be conducted.

       {¶18} The Agreement provides, “[t]he parties shall cooperate in the orderly

determination of the inventory value . . . using purchase records and price lists in Seller’s

possession.” We find Davis’s decision to conduct an independent inventory, while not

expressly prohibited by the Agreement, was also not required by it. Bhau was not even
Stark County, Case No. 2019CA00124                                                       9


notified of the Shoup inventory. There was not cooperation. Only in the event of a

disagreement over the valuation did the issue of alternative calculation of inventory

become necessary.     The trial court implicitly accepted Bhau’s testimony the parties

agreed to a $45,000.00 valuation the evening of February 13, 2018, when it stated it had

not been convinced by a preponderance of the evidence the parties agreed to any

modification of that amount as set forth in the Agreement and written promissory note.

      {¶19} Based upon the foregoing, we find the trial court did not err in interpreting

the Agreement or finding the evidence failed to demonstrate the wholesale inventory

value was $45,000.00.

      {¶20} Appellants’ first and second assignments of error are overruled.

                                      CROSS-APPEAL

                                              I.

      {¶21} During oral arguments in this matter, RR Food Mart recognized the trial

court had, in fact, granted judgment against Zoom Green and Davis, individually and

orally agreed to withdraw the cross-appeal. As such, we find Appellees’ sole assignment

of error on cross-appeal is moot.
Stark County, Case No. 2019CA00124                                    10


      {¶22} The judgment of the Canton Municipal Court is affirmed.




By: Hoffman, P.J.
Gwin, J. and
Wise, Earle, J. concur